     ,.
-·                                                                                     ~__________________;;,,;Pa;e.ge;,.;l_o-fI
          _A0_}_1(5B (Rc_~~•-Q~/08/2019) .Judgment in a Criminal Petty Case (Modified) ;                                                                           2-
                                                                                       1
                                                          UNITED STATES DISTRICT COURT
                                                                   SOUTHERN DISTRICT OF CALIFORNIA

                                          United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                              V,                                 (For Offenses Committed On or After November I, 1987)


                                             Mario Rios-Huerta                                   Case Number: 3:19-mj-24245

                                                                                                 Patrick Q. H~l
                                                                                                 Defendant's Attorney


          REGISTRATION NO. 91041298
                                                                                                                                  FILED
          THE DEFENDANT:                                                                                                          OCT 2 5 2019
            IZ]    pleaded guilty to count( s) _l_of_C_o_m_,_p_la_in_t_ _ _ _ _ _ _ _ _ _ _+-Gid·:1,'lt;~;,·HU"',s;,._-BS!l'IGifT-RFtlflC"f'f'-fC~.att-U"'RffT~I
           •       was found guilty to count(s)                                              SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                                                       'U IY
                   after a plea of not guilty_
                   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
          Title & Section                             Nature of Offense                                                            Count Number(s)
          8: 1325                                     ILLEGAL ENTRY (Misdemeanor)                                                  1
            D The defendant has been found not guilty on count( s)
                                                           -------------------
           •       Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                               fa         TIME SERVED                        D --------~days

            IZl    Assessment: $10 WAIVED          IZl Fine: WAIVED
             IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            tbe    defendant's possession at the time of arrest upon their deportation or removal.
             D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid, If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances,




          Recciv
                     t ~-)  ...


                            USM
                                  ...._
                                      ---~
                                                 _,,.,,,,.-

                                                                                              HONORABLE JOHN L WEINBERG
                                                                                              UNilfED STATES MA !STRATE JUDGE



           Clerk's Office Copy                                                                                                               3: 19-mj-24245
